Citation Nr: 1760309	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and A.A. 



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to May 2005.  He died in November 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Muskogee, Oklahoma.    

The appellant testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 90 days in order to allow the appellant and her representative additional time to submit medical records.  However, to date, no additional medical records have been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied service connection for the cause of the Veteran's death. 

 2.  The evidence received since the July 2010 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision that denied service connection for cause of the Veteran's death is final.  38 U.S.C. § 7104 (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010). 

 2.  The evidence received since the July 2010 decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for the cause of the Veteran's death was previously considered and denied in a rating decision dated in July 2010.  At the time of the July 2010 rating decision, the evidence of record included service treatment records, service personnel records, the Veteran's death certificate, June 2005 VA examinations, a July 2008 private neurology record, and a June 2010 VA medical opinion.  In the July 2010 rating decision, the PMC found that the Veteran's death was not due to his service-connected disabilities.  The PMC also determined that there was no evidence showing that the disorders that caused the Veteran's death were related to his military service.  The appellant was notified of the July 2010 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the July 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).

In February 2013, the appellant requested that her claim for service connection for the cause of the Veteran's death be reopened.  

The evidence received since the July 2010 rating decision includes VA medical records, medical articles, and lay statements.  The VA medical records noted that the Veteran had ongoing complaints of left-sided numbness and dizziness prior to his death.  In addition, in an October 2005 VA medical record, the Veteran reported that he left the military because he had a stroke.  In an April 2013 statement, the appellant described the Veteran's symptoms and asserted that she believed that he suffered a heart attack during service.  During the January 2017 hearing, the appellant further testified regarding the ongoing nature of the Veteran's symptoms following his separation from service, including chest pain, fatigue, and shortness of breath.  The Veteran's friend also corroborated the appellant's testimony.  In addition, the appellant and her representative asserted that stress related to the Veteran's service-connected conversion disorder with depression contributed to the cardiorespiratory arrest that resulted in his death.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the additional evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

The Veteran's death certificate identified the immediate cause of death as cardiorespiratory arrest and the underlying cause of death as a "cardiovascular" accident.  At the time of the Veteran's death, service connection was established for sinusitis, conversion disorder with depression, a facial scar, and numerous musculoskeletal disorders.  

The appellant has contended that the Veteran had cardiorespiratory or cardiovascular disorders that were directly related to his military service.  Specifically, she has asserted that the Veteran suffered a stroke and a heart attack during service, as evidenced by his post-service symptoms.  Alternatively, the appellant has contended that the Veteran's service-connected conversion disorder with depression caused or contributed to his death.  

A VA medical opinion was obtained in connection with the appellant's claim in June 2010.  The examiner opined that it was less likely than not that the left-sided weakness documented in the Veteran's service treatment records contributed to his death.  However, the examiner did not adequately address whether the cause of the Veteran's death was causally or etiologically related to his military service.  In addition, the examiner noted that a January 2005 magnetic resonance imaging (MRI) report showed porencephaly of the left frontal lobe.  However, she did not address the significance of that finding.  Moreover, the examiner did not have the opportunity to address the appellant's contention that the Veteran's service-connected conversion disorder with depression caused or contributed to his death. For these reasons, the Board finds that an additional VA medical opinion is necessary.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

In addition, during the January 2017 hearing, the appellant testified that the Veteran received medical treatment from a private physician located in the Philippines.  The Board notes that a July 2008 private neurology record from a doctor located in the Philippines has been associated with the claims file.  However, it is unclear whether the Veteran's complete private treatment records have been requested.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records that may be available.   

The appellant also testified that the Veteran received treatment at the Reynolds Army Hospital located at Fort Sill.  The Board notes that there are medical records from Reynolds Army Medical Center associated with the claims file.  However, the appellant also asserted that the Veteran received treatment at a VA outpatient clinic attached to that facility.  On remand, the AOJ should conduct all necessary development to obtain records from any such facility.

Lastly, the record suggests that the Veteran applied for disability benefits from the Social Security Administration (SSA). See October 2005 statement in support of claim.  It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who treated the Veteran prior to his death.  A specific request should be made to obtain records from the Veteran's private neurologist Dr. R.F.L. and any private physician referenced during the January 2017 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records, to include any records from the VA outpatient facility attached to the Reynolds Army Medical Center identified during the January 2017 Board hearing. 

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified VA examiner for a medical opinion to address the cause of the Veteran's death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the appellant's assertions.  

The appellant has asserted that the Veteran suffered a stroke and/or heart attack during service and that he continued to experience symptoms throughout his life.  She has also asserted that the Veteran's service-connected conversion disorder with depression caused or contributed to the cause of his death. 

The examiner should note that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should state this with a fully reasoned explanation.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was causally or etiologically related to his military service, to include any symptomatology therein.  It should be noted that the death certificate listed the immediate cause of death as cardiorespiratory arrest and the underlying cause as a "cardiovascular" accident.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected conversion disorder with depression caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.  

In rendering this opinion, the examiner should address whether the Veteran's service-connected disability affected a vital organ, thus hastening his death due to cardiopulmonary arrest and "cardiovascular" accident.  He or she also address whether the Veteran's service-connected disability resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the cardiopulmonary arrest and "cardiovascular" accident that caused his death.  

(c)  The examiner should state whether the Veteran's left frontal lobe porencephaly was a congenital defect or disease.  See, e.g., January 2005 MRI report; June 2005 VA examination.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(i)  If the Veteran's left frontal lobe porencephaly was a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service.

(ii)  If the Veteran's left frontal lobe porencephaly was a congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(iii)  If the Veteran's left frontal lobe porencephaly was not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service, to include any symptomatology therein.   

If so, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder caused the Veteran's death; contributed substantially or materially to his death; combined with another disorder to cause his death; or aided or lent assistance to his death.  


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


